Case 2:21-cv-03120-JVS-KES Document 29 Filed 07/02/21 Page 1 of 4 Page ID #:339




   1 Robert V. Prongay (SBN 270796)
      rprongay@glancylaw.com
   2 Casey E. Sadler (SBN 274241)
       csadler@glancylaw.com
   3 GLANCY PRONGAY & MURRAY LLP
     1925 Century Park East, Suite 2100
   4 Los Angeles, California 90067
     Telephone: (310) 201-9150
   5 Facsimile: (310) 201-9160
   6 Counsel for Lead Plaintiff Michael G.
     Quinn
   7
   8                        UNITED STATES DISTRICT COURT
   9        CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
  10
  11 JEFFREY N. SCHNEIDER,                      Case No. 2:21-cv-03120-JVS-KES
     Individually and On Behalf of All
  12 Others Similarly Situated,                 MOTION SEEKING
                                                ADJOURNMENT OF RULE 26(f)
  13               Plaintiff,                   SCHEDULING CONFERENCE
                                                AND SUSPENSION OF RELATED
  14        v.                                  DEADLINES
  15 CHAMPIGNON BRANDS INC.,
     GARETH BIRDSALL, and
  16 MATTHEW FISH,
  17               Defendants.
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       MOTION SEEKING ADJOURNMENT RULE 26(f) SCHEDULING CONFERENCE
Case 2:21-cv-03120-JVS-KES Document 29 Filed 07/02/21 Page 2 of 4 Page ID #:340




   1        Lead Plaintiff Michael G. Quinn (“Lead Plaintiff” or “Quinn”) respectfully
   2 moves this Court for an Order adjourning the Rule 26(f) Scheduling Conference
   3 currently scheduled for July 12, 2021 at 10:30 a.m. and suspending related
   4 deadlines.
   5        Good cause exists to adjourn the conference:
   6        1.     The above-captioned action alleges violations of Sections 10(b) and
   7 20(a) of the Securities Exchange Act of 1934, as amended by the Private Securities
   8 Litigation Reform Act of 1995 (the “PSLRA”). The PSLRA provides, among other
   9 things, that any member of the putative class may move the Court to serve as lead
  10 plaintiff not later than 60 days after the requisite notice is published. 15 U.S.C. §
  11 78u-4(a)(3)(A). Accordingly, three motions seeking appointment as lead plaintiff
  12 were filed. See Dkt. Nos. 10, 15, 20. On June 29, 2021, i.e. three days prior to the
  13 deadline for the Joint Rule 26(f) Report, the Court granted Quinn’s motion,
  14 appointing him as Lead Plaintiff and approving his selection of Glancy Prongay &
  15 Murray LLP as Lead Counsel for the Class.
  16        2.     Following the Court’s Order, counsel for Lead Plaintiff, who were not
  17 counsel for the initial plaintiff in this action, attempted to determine the status of
  18 service of the summons and complaint on Defendants Champignon Brands Inc.,
  19 Gareth Birdsall, and Matthew Fish (collectively, “Defendants”). According to
  20 counsel for the initial plaintiff, service had not been effectuated on any of the
  21 Defendants. As such, Lead Plaintiff has begun the process of attempting to serve the
  22 Defendants, all of whom reside in Canada and must be served in accordance with
  23 the Hague Convention.
  24        3.     As a result of the foregoing, Lead Plaintiff has been unable to confer
  25 with Defendants (who had not been served with the initial complaint in this action)
  26 or with counsel for Defendants (who have not appeared in the case) to submit the
  27 Joint Rule 26(f) Report. Moreover, the PSLRA provides that “all discovery and
  28 other proceedings shall be stayed during the pendency of any motion to dismiss,”

       MOTION SEEKING ADJOURNMENT RULE 26(f) SCHEDULING CONFERENCE
                                                                                              1
Case 2:21-cv-03120-JVS-KES Document 29 Filed 07/02/21 Page 3 of 4 Page ID #:341




   1 thus it is premature to exchange initial disclosures or otherwise engage in discovery.
   2 See 15 U.S.C. § 78u-4(b)(3)(B).
   3        Accordingly, Lead Plaintiff respectfully requests that the July 12, 2021
   4 conference be adjourned and all related deadlines be suspended pending further
   5 order of the Court. Additionally, while Lead Plaintiff is unsure how long it will take
   6 to effectuate service on the Defendants, Lead Plaintiff is willing to submit an update
   7 to the Court in sixty (60) days, or some other amount of time, if the Court so desires.
   8 DATED: July 2, 2021                  Respectfully submitted,
   9
                                          GLANCY PRONGAY & MURRAY LLP
  10
                                          By: /s/ Casey E. Sadler
  11
                                          Robert V. Prongay
  12                                      Casey E. Sadler
                                          1925 Century Park East, Suite 2100
  13
                                          Los Angeles, California 90067
  14                                      Telephone: (310) 201-9150
  15                                      Facsimile: (310) 201-9160
                                          Email: info@glancylaw.com
  16
  17                                      Attorneys for Lead Plaintiff Michael G. Quinn

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

       MOTION SEEKING ADJOURNMENT RULE 26(f) SCHEDULING CONFERENCE
                                                                                               2
Case 2:21-cv-03120-JVS-KES Document 29 Filed 07/02/21 Page 4 of 4 Page ID #:342




   1               PROOF OF SERVICE BY ELECTRONIC POSTING
   2        I, the undersigned say:
   3        I am not a party to the above case, and am over eighteen years old. On July 2,
   4 2021, I served true and correct copies of the foregoing document, by posting the

   5 document electronically to the ECF website of the United States District Court for the

   6 Central District of California, for receipt electronically by the parties listed on the

   7 Court’s Service List.

   8        I affirm under penalty of perjury under the laws of the United States of America
   9 that the foregoing is true and correct. Executed on July 2, 2021, at Los Angeles,

  10 California.

  11

  12                                               s/ Casey E. Sadler
  13
                                                   Casey E. Sadler

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
